Case: 19-13606   Date Filed: 03/17/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13606
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:17-cr-00246-KD-MU-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


LASIEKA JAUWANE LEE,
a.k.a. Momo,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (March 17, 2020)

Before GRANT, LAGOA, and HULL, Circuit Judges.

PER CURIAM:
               Case: 19-13606     Date Filed: 03/17/2020   Page: 2 of 2



      Arthur Madden, appointed counsel for Lasieka Lee in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). The

Government has moved to enforce the appeal waiver contained in Lee’s plea

agreement.

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Lee’s plea agreement is GRANTED to the extent that Lee seeks to

appeal her sentence. See United States v. Bushert, 997 F.2d 1343, 1350–51 (11th

Cir. 1993) (sentence appeal waiver will be enforced if it was made knowingly and

voluntarily); United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir.

2005) (“An appeal waiver includes the waiver of the right to appeal difficult or

debatable legal issues or even blatant error.”); United States v. Puentes-Hurtado,

794 F.3d 1278, 1284–85 (11th Cir. 2015) (appeal waivers do not bar challenges to

the enforceability of the plea agreement or validity of the plea).

      Further, our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Lee’s conviction and sentence are

AFFIRMED.



                                          2